Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page1
                                        1ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page2
                                        2ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page3
                                        3ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page4
                                        4ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page5
                                        5ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page6
                                        6ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page7
                                        7ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page8
                                        8ofof25
                                              25
Case
 Case19-12337
      20-01022Doc
               Doc122-7
                   3-7 Filed
                        Filed04/13/20
                              04/01/20Entered
                                       Entered04/13/20
                                                 04/01/2014:49:12
                                                          15:07:33Exhibit
                                                                   Exhibit6.Affidavit
                                                                             AffidavitPage
                                                                                       Page9
                                        9ofof25
                                              25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       10 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       11 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       12 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       13 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       14 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       15 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       16 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       17 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       18 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       19 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       20 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       21 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       22 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       23 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       24 of 25
Case 19-12337
     20-01022 Doc 122-7
                  3-7 Filed
                         Filed
                            04/13/20
                               04/01/20
                                     Entered
                                        Entered
                                              04/13/20
                                                04/01/20
                                                       14:49:12
                                                         15:07:33
                                                                Exhibit
                                                                  Exhibit
                                                                        6. Affidavit Page
                                       25 of 25
